Citation Nr: 1312551	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  12-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1942 to November 1945.  He died in August 2006.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant disagreed with this decision in August 2010.  She perfected a timely appeal in October 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death certificate, shows that he died in August 2006 of arteriosclerotic heart disease due to atherosclerosis of the coronary arteries; other significant conditions contributing to death but not resulting in the underlying cause of death were hypertension and generalized arteriosclerosis.

2.  The Veteran's service personnel records show that he served as an Electrician's Mate during active service; based on the service department's determination that Electrician's Mates presumably were exposed to asbestos during service, the Veteran's in-service asbestos exposure is conceded.

3.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

4.  The record evidence does not show that a service-connected disability caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in December 2009, VA notified the Appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence the Appellant could submit in support of her claim.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for the cause of the Veteran's death.  Because the Appellant was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Appellant under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The Appellant was provided with Hupp-compliant notice in December 2009.

Additional notice of the five elements of a service-connection claim was provided in the December 2009 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Federal Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2009 VCAA notice letter was issued prior to the currently appealed rating decision issued in June 2010; thus, this notice was timely.  Because the Appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  Moreover, any defect in the timing or content of the notice provided to the Appellant and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Appellant has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.  Finally, a thorough and comprehensive VA medical opinion, based upon a claims file review and supported by a rationale, has been obtained.

In summary, VA has done everything possible to notify and assist the Appellant, and no further action is necessary to meet the requirements of the VCAA.

Cause of Death Claim

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's in-service asbestos exposure while working as a U.S. Navy Electrician's Mate caused his post-service lung disease, to include asbestosis, which weakened his ability to fight the fatal arteriosclerotic heart disease that caused his death.

Laws and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2012); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See also 38 C.F.R. § 3.309(a).  The Veteran's death certificate lists arteriosclerotic heart disease due to atherosclerosis of the coronary arteries as the cause of his death.  Because cardiovascular-renal disease (including arteriosclerotic heart disease) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Appellant's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

When she filed her claim of service connection for the cause of the Veteran's death in August 2009, the Appellant contended, " Prior to his death, my husband was found to be suffering from a lung condition which may have been asbestosis.  I feel that this may have been a contributory cause of his death, rendering him less able to withstand his arteriosclerotic heart disease."

A review of the Veteran's death certificate shows that he died on August [redacted], 2006, while an inpatient at a private hospital.  It was noted that his usual occupation had been electrician.  The immediate cause of the Veteran's death was arteriosclerotic heart disease which had lasted for 3 years due to or as a consequence of atherosclerosis of the coronary arteries which had lasted for "years."  Other significant conditions contributing to the Veteran's death but not resulting in the underlying cause of death were hypertension and generalized arteriosclerosis.  An autopsy was not performed.  The Veteran's manner of death was natural.  The Veteran's death certificate was certified and signed by S.F., M.D.

A review of the Veteran's available service treatment records shows that he served as an Electrician's Mate during his active service in World War II in the U.S. Navy.  No complaints of or treatment for a heart disability were noted in these records.

A review of a VA Memorandum dated in May 2002 and included in the Veteran's claims file shows that it was probable that a U.S. Navy Electrician's Mate was exposed to asbestos during service.

A review of the Veteran's terminal medical records shows that, on cardiac consult on August 19, 2006, it was noted that, "about an hour" before the Veteran presented to the emergency (ER), he experienced chest pain which radiated to the left arm and the back.  "At first he thought that this was indigestion.  The pain was of moderate to severe intensity.  He was brought to the emergency room where he was found to have an acute anterior ST segment elevation myocardial infarction."  A history of coronary artery disease, coronary bypass surgery in 1986 which required a vein graft to the lower anterior descending artery "and a vein graft sequentially to the posterior descending branch, distal circumflex, and the diagonal branch," acute coronary syndrome and left ventricular failure in 2002, and recent percutaneous endovascular stent graft for an abdominal aortic aneurysm.  It was noted that, following his recent percutaneous endovascular stent graft for an abdominal aortic aneurysm, the Veteran "has been intermittently weak but there is not chest pain or shortness of breath."  A history of hypertension also was noted.  The Veteran was retired but "is relatively active."  Physical examination showed he appeared "acutely ill," a regular heart rate, equal pupils, no scleral jaundice, clear lungs to auscultation and percussion, and an irregular heart rhythm with a grade 2/6 systolic murmur "heard best at the left sternal border."  An electrocardiogram showed atrial fibrillation with moderate ventricular response and acute anterior myocardial infarction.  The impressions included acute coronary syndrome with acute anterior ST segment elevation myocardial infarction, coronary artery disease, status-post coronary bypass surgery in 1986 and a stenting to the lower anterior descending vein graft in 2002, peripheral vascular disease with recent aortic aneurysm with endovascular stent graft placement, atrial fibrillation, and hypertension.  The Veteran was advised to proceed with urgent cardiac catheterization, coronary angiography, and bypass graft angiography.  The prognosis was guarded.

On surgical consult on August 19, 2006, it was noted that the Veteran had "known coronary disease, having undergone coronary bypass surgery approximately 22 years ago."  The surgeon stated that he had been asked to performed emergency surgery "due to continued pain and inability to achieve percutaneous re-perfusion of his heart."  A history of atrial fibrillation, hypertension, congestive heart failure, and "aortic aneurysm with recent placement of intravascular stent grafts to the aorta and iliac...approximately two weeks ago."

On intensive care unit (ICU) consult on August 19, 2006, it was noted that the Veteran had been admitted to the ICU with acute coronary syndrome, anterior myocardial infarction, and cardiogenic shock.  A history of "some asbestos exposure" was noted.  Physical examination showed the Veteran was complaining of chest discomfort which he rated as 5/10 on a pain scale (with 10/10 being the worst imaginable pain), pupils equal, round, and reactive to light and accommodation, no scleral icterus, somewhat diminished bilateral breath sounds, irregular heart rate and rhythm, and an apical rhythm approximately 81-92 beats per minute.  The impressions included coronary artery disease, acute coronary syndrome and anterior myocardial infarction, and shock.

The operative report for the Veteran's emergency re-do coronary artery bypass graft (CABG) on August 19, 2006, showed pre- and operative- diagnoses of unstable angina, coronary artery disease, and cardiogenic shock.

On post-surgery consult on August 19, 2006, it was noted that the Veteran was status-post emergency re-do CABG "although it was a nine-hour procedure."  The Veteran had a left internal mammary artery graft to the left anterior descending artery and a saphenous vein graft to the right coronary artery.  He was back in the ICU status-post bypass surgery.  Physical examination showed his eyes were closed "and he is essentially unresponsive at this time and on a ventilator as well as a balloon pump," some crackles in the lungs, an irregular heart rhythm, a balloon pump in the right groin, and a catheterization in the left groin.  The impressions included acute coronary syndrome with acute anterior ST segment elevations, status-post redo CABG x 3, coronary artery disease, peripheral vascular disease status-post stenting, atrial fibrillation, and hypertension.  It was noted that, until the Veteran "becomes more conscious...he needs fairly significant support and is quite ill overall postoperatively, although he appears stabilized at this point."

An echocardiogram (EKG) taken on August 20, 2006, showed left ventricular enlargement and hypertrophy with very severely decreased left ventricular systolic function with probable severe diastolic dysfunction, aortic stenosis with moderate aortic regurgitation and mild stenosis, left atrial enlargement with trace mitral regurgitation, and moderate tricuspid regurgitation with moderate pulmonary hypertension.  A chest x-ray taken on August 21, 2006, showed cardiomegaly with pulmonary venous congestion and small effusions that was unchanged and ill-defined densities in the periphery of the upper lung lobes bilaterally "probably from calcified pleural plaques."  A transesophageal EKG taken on August 22, 2006, showed severe left ventricular dysfunction, trace to mild mitral regurgitation, moderate tricuspid regurgitation, moderate aortic insufficiency, mild aortic stenosis, probable small thrombus in the left atrial appendage, moderate left atrial enlargement, and mild left ventricular enlargement.  A pathology report dated on August 22, 2006, showed the presence of pleural plaques.  A chest x-ray taken on August 22, 2006, showed new confluent left perihilar infiltrate which was either pneumonia or edema, milder right perihilar infiltrate that was unchanged, and cardiomegaly with small effusions.

On respiratory consult on August 23, 2006, it was noted that the Veteran had been admitted on August 19, 2006, with complaints of chest pain and he was found to have a myocardial infarction while in the ER.  After being taken to the cardiac catheterization lab, he "was found to have occlusion of his grafts from his previous CABG."  He also had "a difficult postoperative course complicated by ongoing cardiogenic shock, coagulopathy, fever and pneumonia."  He currently was "intubated, sedated, [and] receiving mechanical ventilation."  A history of coronary artery disease status-post CABG in 1986, status-post redo CABG on August 19, 2006, atrial fibrillation, peripheral vascular disease and endovascular stent of an abdominal aortic aneurysm in July 2006, and hypertension was noted.  Physical examination showed the Veteran was intubated, sedated, receiving mechanical ventilation, atrial fibrillation, anicteric sclerae, equal pupils, an oral endotracheal tube and orogastric tube in place, coarse but symmetrical bilateral breath sounds, and an irregularly irregular heart rhythm with no gallop appreciated.  Sputum testing eventually had revealed Klebsiella pneumonia.  The impressions included respiratory failure, coronary artery disease status post acute myocardial infarction, status post emergent redo CABG, cardiogenic shock, Klebsiella ventilator-associated pneumonia, and atrial fibrillation.

An EKG taken on August 24, 2006, showed normal left ventricular wall thickness, size, and systolic function, upper normal left atrial size with moderate mitral regurgitation, no evidence of an intraventricular filling defect, and no pericardial effusion.  A chest x-ray taken on August [redacted], 2006, showed cardiomegaly with diffuse bilateral pulmonary edema or infiltrates and slight interval decrease on the left.

In a "Death Summary" included in the Veteran's terminal medical records, it was noted that  "[h]e presented to the hospital with severe chest pain and was found to be in heart failure and acute anterior myocardial infarction by electrocardiogram.  The [Veteran] was taken directly to the cath lab where he was found to have severe native vessel disease as well as a fresh thrombus in the vein graft in his" left anterior descending artery.  After an unsuccessful attempt to open this artery, the Veteran "continued to have chest pain and as evidenced by electrocardiogram continued myocardial infarction."  The Veteran was referred "for urgent surgery" although it was "high risk."  He underwent emergency CABG times three and a transesophageal EKG "which revealed poor ventricular function."  The day before his death, the Veteran developed acute ischemia of the right leg which probably was from atrial fibrillation.  A thrombectomy was performed and, although circulation to the right leg improved, it "seemed to be somewhat mottled."  The Veteran's family requested that his intravenous (IV) drips and other support be terminated and the Veteran expired shortly thereafter.

In a December 2009 statement, the Appellant's service representative contended that, although no respiratory problems were shown on the Veteran's death certificate, his terminal medical records demonstrated that he was "suffering from respiratory problems, especially asbestosis," which contributed to the cause of the Veteran's death.

In a statement dated on July 10, 1996, and submitted to the RO by the Appellant in January 2010, R.B.L., M.D., stated that the Veteran's chest x-ray showed "atherosclerotic uncoiling of the aorta," extensive calcified pleural plaques bilaterally "diagnostic of previous occupational exposure to asbestos dust indicating asbestos-related pleural disease," a calcified plaque in the right hemidiaphragmatic leaflet, no mass lesions, and intact osseous and soft tissue structures.  Dr. R.L. stated that the Veteran had asbestos-related pleural disease with calcified pleural plaque and status-post CABG surgery.

A review of the Veteran's post-service treatment records from S.F., M.D. (the Veteran's post-service treating physician and the physician who certified and signed his death certificate) which were date-stamped as received by the RO in February 2010 shows that, on outpatient treatment in December 1988, a history of a heart attack in January 1986 and CABG was noted.  It also was noted that he had undergone a "4 vessel bypass...then a 2nd heart attack 1 month later."  Physical examination showed blood pressure of 160/90 and 150/90 and a normal sinus rhythm.  

A chest x-ray taken in December 1994 showed cardiomegaly with bilateral pleural plaques "with calcification consistent with asbestos exposure."

 A chest x-ray taken in December 1999 showed cardiomegaly with bilateral pleural calcified plaques.

Magnetic resonance angiography of the carotid arteries performed in July 2000 showed atherosclerotic changes at the origin of the right internal carotid artery and small caliber and poor flow through a left vertebral artery.

In July 2001, the Veteran complained of high blood pressure.  Physical examination showed normal sinus rhythm and blood pressure of 180/90.

In June 2002, the Veteran "was told he had an irregular heart beat."

A chest x-ray taken in November 2002 showed cardiomegaly "with postsurgical changes - CABG procedure and chronic appearing infiltrates probably not active and most likely fibrotic."  The Veteran received a cardiac catheterization later in November 2002 after being admitted with congestive heart failure and left ventricular dysfunction.  The final diagnoses included severe obstructive coronary artery disease with total occlusion of the mid left anterior descending, mid circumflex and the proximal right coronary artery.  An EKG taken in November 2002 showed mild left ventricular hypertrophy with normal left ventricular size, mildly decreased left ventricular systolic function with mild diastolic dysfunction, mild left atrial enlargement, and mild calcific aortic stenosis with mild aortic regurgitation.

An EKG taken in August 2005 showed sinus rhythm, moderate mitral valve regurgitation, severe aortic stenosis, moderate aortic valve insufficiency, and moderate tricuspid valve insufficiency.  An ultrasound of the aorta taken in August 2005 showed a 4.5 centimeter (cm) infrarenal abdominal aortic aneurysm.

An EKG taken on August 18, 2006, showed atrial fibrillation, moderate mitral valve regurgitation, mild to moderate aortic valve insufficiency, and moderately severe aortic valve stenosis.

In a May 2010 opinion, a VA examiner stated that he had reviewed the Veteran's claims file.  He noted the Veteran's longstanding coronary artery disease and CABG surgery.  He also noted that the Veteran's chest x-rays showed "extensive, bilateral, pleural plaquing of the lungs" and beginning in 2002 "began to note bilateral, pulmonary infiltrates that were felt to be fibrotic in nature."  This examiner noted further that, between 2002 and 2006, the Veteran "had progressive coronary artery disease and required stenting of an abdominal aortic aneurysm in 2006."  The impressions included bilateral pleural plaquing, most likely secondary to in-service asbestos exposure, and fibrotic-type bilateral patchy pulmonary infiltrates beginning in approximately 2002 "consistent with pulmonary asbestosis.  There is no history or findings to suggest that this condition was the cause of any respiratory failure or occult carcinoma of the lung."  This VA examiner opined that the Veteran's "[i]mmediate and overwhelming cause of demise was markedly advanced atherosclerotic coronary artery disease with pump failure.  Although pulmonary asbestosis was likely at the time of the demise it is not felt that it hastened his demise to any significant extent given the severity of his coronary artery disease."  The rationale for this opinion was that the Veteran had "undergone stenting of an abdominal aortic aneurysm a number of months prior to his final admission to the hospital.  There was no evidence of an occult adenocarcinoma from pulmonary asbestosis.  His final respiratory failure was related primarily to pulmonary edema and/or pneumonia and/or shock lung."

Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant has contended that the Veteran's in-service asbestos exposure caused his post-service asbestosis and weakened his resistance to his fatal arteriosclerotic heart disease several decades after his service separation.  The Board recognizes that the Veteran probably was exposed to asbestos during his active service in World War II as a U.S. Navy Electrician's Mate.  The Board also recognizes that the Veteran was diagnosed as having asbestos-related pleural disease with pleural plaques several decades after his service separation.  The evidence of record does not support the Appellant's assertions regarding an etiological link between the Veteran's fatal arteriosclerotic heart disease and active service or any incident of such service, to include his presumed in-service asbestos exposure, however.  It shows instead that the Veteran's post-service asbestosis did not cause or contribute to his fatal arteriosclerotic heart disease (as the VA examiner concluded in May 2010).  The May 2010 VA examiner specifically found that there was no evidence to support an etiological link between the Veteran's post-service pulmonary asbestosis and his subsequent respiratory failure or any occult lung cancer.  This examiner also determined that the cause of the Veteran's death was "markedly advanced atherosclerotic coronary artery disease" and, although pulmonary asbestosis likely was present at the Veteran's death, it did not cause or contribute to death given his severe coronary artery disease.  This examiner finally determined that the Veteran's respiratory failure at death was due to pulmonary edema and/or pneumonia and/or shock lung.  He did not indicate that the Veteran's respiratory failure was due to his post-service pulmonary asbestosis.  

Further, the Board notes that respiratory failure is not listed as either a cause of death or contributing factor or other significant condition leading to death on the Veteran's death certificate.  The Board also finds it significant that Dr. S.F., the Veteran's post-service treating physician, signed and certified his death certificate but did not list the Veteran's post-service pulmonary asbestosis (for which he had been treating the Veteran prior to his death) as either a cause of death or contributing factor or other significant condition leading to death on the death certificate itself.  The Veteran's service treatment records show no complaints of or treatment for any heart or lung disabilities at any time during active service.  Service connection was not in effect for any disabilities, to include either the Veteran's post-service asbestosis or his fatal arteriosclerotic heart disease (or any other lung or heart disabilities), at the time of his death.  

The Board finally notes that, although the Veteran's terminal medical records were available for review, and although these records show that he was treated for a variety of cardiovascular problems, to include arteriosclerotic heart disease, in the days prior to his death, the Appellant has not identified or submitted any competent evidence, to include a medical nexus, which relates the cause of the Veteran's death to active service or any incident of service, to include asbestos exposure.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted on the basis of the medical evidence of record.

Lay Evidence

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the cause of the Veteran's death and its etiological relationship to active service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (finding lay persons not competent to diagnose cancer).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In contrast, when the Appellant reported after the Veteran's death what she had observed of the Veteran's symptoms prior to his death, she was seeking compensation.  The Board is aware of an Appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

As part of the current VA disability compensation claim, in recent statements, the Appellant essentially has contended that the Veteran's in-service asbestos exposure caused his post-service asbestosis and weakened his resistance to his fatal arteriosclerotic heart disease.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's in-service asbestos exposure did not cause or contribute to his fatal arteriosclerotic heart disease.  No medical evidence has been identified or submitted to support the Appellant's assertions of an etiological link between the Veteran's fatal arteriosclerotic heart disease and active service or any incident of service, to include asbestos exposure.  The Board also emphasizes the multi-year gap between discharge from active service (1945) and initial reported symptoms related to coronary artery disease in approximately 2002 (a 57-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Appellant's statements as to the alleged etiological link  between the Veteran's conceded in-service asbestos exposure, his post-service asbestosis, his fatal arteriosclerotic heart disease, and active service.  The Board finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for decades after service and the lack of competent evidence in the claims file supporting her statements.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


